Citation Nr: 1224209	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  04-27 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976 and from October 2001 to October 2002.  During the interim, he also had duty in the Air Force Reserves.

This appeal comes before the Board of Veterans Appeals (Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was subsequently transferred to the Boston, Massachusetts, RO.

The claim was remanded for further development in February 2007 and April 2010. 

During the pendency of the appeal, service connection for a low back disorder was granted by RO rating decision in October 2009.  This is the full grant of this benefit sought on appeal, and it is no longer for appellate consideration.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted as to the issue of service connection for PTSD. 

Service connection has been denied, in essence, because of questions about the Veteran's credibility regarding his reported stressors.  Nonetheless, additional development is necessary in order to have a complete picture of the Veteran's disability over the years.  Review of the record also discloses that when the Veteran was examined by VA in September 2003, it was noted that he was being treated at the Veteran's Outreach Center and by the Boston Fire Department Stress Team.  It does not appear that these records have been secured or requested and this should be done.  In addition, Dr. Greene of the Boston Counseling Center wrote in June 2009 that he had been treating the Veteran for six years for PTSD, but no actual clinical data are of record upon which this determination is based.  In January 2009, the Veteran indicated that he had been treated at the Boston Counseling Center since 1998.  Records dating back to at least 1998 should be requested.  Additionally, authorization to retrieve clinical records from the Boston Fire Department Stress Team and the Veterans Outreach Center should be requested. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization to request clinical records from the Boston Fire Department Stress Team and the Veterans Outreach Center.  After securing the necessary releases, request this information and associate with the claims folder.  

2.  Contact the Veteran and request that he provide authorization to request clinical records from the Boston Counseling Center dating back from inception of treatment (1998) to the present.  After securing the necessary release, request this information and associate with the claims folder.  

3.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


